Citation Nr: 1537132	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain/costochondritis.

2.  Entitlement to an initial compensable rating for migraine and tension headaches associated with a seizure disorder, prior to April 1, 2012.

3.  Entitlement to a rating in excess of 30 percent for migraine and tension headaches associated with a seizure disorder, since April 1, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), bipolar disorder, and attention deficit hyperactivity disorder.

6.  Whether the reduction from 10 percent to noncompensable, effective June 1, 2015, for hypertension, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in April 2009, July 2010, and February 2013, when the claims were remanded for further development.  An additional claim, entitlement to service connection for PTSD was granted while on remand.  

Although the Veteran filed a notice of disagreement with the rating assigned, a statement of the case has not been issued.  This will be remanded below for issuance of a statement of the case.  A May 2013 supplemental statement of the case (SSOC) was most recently issued and the case is once again before the Board. 

The Board notes that additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the May 2013 SSOC.  However, in a May 2013 statement the Veteran waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
In light of the Veteran's statements throughout the record, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

The issues of entitlement to service connection for a traumatic brain injury, memory loss, and a speech impairment have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In this regard, it important for the Veteran to understand that as he raises different claims at different times, he delays the adjudication of his case, overall.  He should attempt to raise all issues, at once, and then file no additional claims in order to avoid more delays in his case.  In this regard, the Board apologies for the delays in the d

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to TDIU, a rating in excess of 50 percent for PTSD, bipolar disorder, and attention deficit hyperactivity disorder, and whether the reduction from 10 percent to non compensable, effective June 1, 2015 for hypertension was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's costochondritis is attributable to service.

2.  Prior to April 1, 2012, the Veteran had migraine and tension headaches which are characteristic of prostrating attacks occurring on average of once a month over the last several months.
3.  For the entire period on appeal, the Veteran's migraine and tension headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Costochondritis was incurred in active service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  Prior to April 1, 2012, the criteria for a 30 percent rating (but no higher) for migraine and tension headaches associated with a seizure disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).
 
3.  Since April 1, 2012, the criteria for a rating in excess of 30 percent for migraine and tension headaches associated with a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The service treatment records reflect numerous in-service complaints and treatment for atypical chest pain.  A March 2006 treatment record noted complaints by the Veteran of chest pain intermittent for the past 4 years.  A December 2004 Profile recommended that the Veteran be placed on light duty for chest pain.  A February 2004 Cardiac Stress Test was normal.  In an August 2006 Report of Medical History, completed just prior to the Veteran's separation from service, it was noted that the Veteran had suffered from unresolved chest pain throughout his naval career. 

The Veteran has reported that he has continued to have chest pain since then.  He was diagnosed with costochondritis in a February 2009 private treatment record.  An April 2013 VA examiner noted that the Veteran had been diagnosed with costochondritis approximately in 2002.  The VA examiner acknowledged that the Veteran's service treatment records reflect complaints of chest pain/pressure while in active military service.  However, she noted that after an extensive evaluation a diagnosis of a cardiac condition that was responsible for the chest pain/pressure was not found.  A negative etiological opinion was provided. 
 
With respect to his non-cardiac chest pain, he has numerous records reflecting in-service complaints of chest pain throughout his service.  Moreover, he has reported recurrent chest pain since that time.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  All reasonable doubt is resolved in the Veteran's favor.  The Veteran is both competent to report chest pain, in this case non-cardiac, and credible in those reports.  Accordingly, service connection for costochondritis is warranted.

II.  Increased Rating- Migraine and Tension Headaches

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In an August 2008 rating decision, the RO granted service connection for tension headaches, claimed as migraine headaches and assigned a 10 percent initial disability rating pursuant to Diagnostic Codes 8199-8100, effective November 7, 2006.  In May 2013, the rating was increased to 30 percent, effective April 1, 2012.  The effective date corresponds to one year prior to the Veteran's April 2013 VA examination report.

Diagnostic Code 8100 provides ratings for migraine headaches. Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

After a review of all of the evidence, the Board finds that a 30 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the April 2013 VA examination have existed throughout the period on appeal.  The Veteran reported missing work because of headaches. 

At a January 2008 VA examination, the Veteran reported headaches moderately severe in nature.  He reported sensitivity to light and sound.  The Veteran complained of these characteristics three times a month, lasting up to 24 hours each time.  The Veteran reported the use of over-the-counter migraine medications.  At his April 2013 VA examination he described headaches with sensitivity to light, sound, and physical activity.  He reported that they were sharp and throbbing in nature and occurred at least 2 times per week lasting for 24 hours.  

Applying Diagnostic Code 8100, prior to April 1, 2012, the Board finds that the Veteran's disability more nearly approximates the criteria for a 30 percent evaluation, which requires migraine headaches with characteristic prostrating attacks occurring on average of once a month over the last several months.  As noted above, the Veteran reported at his January 2008 VA examination that he had headaches about 3 times per month.  Significantly, he reported that they lasted for up to 24 hours and resulted in sensitivity to light and sound.   Thus, his symptoms more nearly approximate the criteria for a 30 percent evaluation.
 
Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating under DC 8100 for the entire increased rating period. 38 C.F.R. § 4.124a.

The Board also finds that at no time during the increased rating appeal period has the Veteran experienced completely prostrating headaches with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to miss time from work for his headaches is encompassed with the 30 percent rating, for the entire increased rating period, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance.  The evidence does not support that the Veteran's migraine headaches alone result in "severe" economic inadaptability.  His claim for TDIU based on all of his service-connected disabilities will be Remanded below.

As such, the Board finds that the preponderance of the evidence is against any rating higher than 30 percent for any portion of the period on appeal.

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for costochondritis is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

The Veteran's increased rating claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in January 2008 and April 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's migraine headaches since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in April 2009, July 2010, and February 2013.   The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for costochondritis is granted.

A 30 percent disability rating (but no higher) prior to April 1, 2012 for migraine and tension headaches associated with a seizure disorder is granted.
 
An increased initial evaluation for migraine and tension headaches associated with a seizure disorder, evaluated as 30 percent disabling (but no higher) during the entire period on appeal is denied.

REMAND

TDIU

As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated in various statements that his service-connected disabilities affect his employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  The Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Increased Rating PTSD, Reduction Hypertension

A May 2013 rating decision granted service connection for PTSD (an issue previously remanded in the February 2013 BVA Remand).  The RO had previously granted service-connection for a bipolar disorder and attention deficit hyperactivity disorder.  In a March 2015 rating decision the RO decreased the Veteran's hypertension rating from 10 percent disabling to noncompensable.  

In November 2013 (PTSD) and April 2015 (reduction) statements, the Veteran expressed disagreement with the May 2013 and March 2015 rating decisions.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  The RO should address the new claims cited above. 

3.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU. If these records are unavailable, document this in the claims file.

4.  The Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

5.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to a rating in excess of 50 percent for PTSD, bipolar disorder, and attention deficit hyperactivity disorder, and whether the reduction from 10 percent to noncompensable, effective June 1, 2015, for hypertension, was proper, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


